United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 15-2100
                         ___________________________

                                 James Melvin Lewis

                        lllllllllllllllllllll Plaintiff - Appellant

                                            v.

            Navient Solutions, Inc., formerly known as Sallie Mae, Inc.

                       lllllllllllllllllllll Defendant - Appellee
                                      ____________

                     Appeal from United States District Court
                for the Western District of Missouri - Kansas City
                                 ____________

                             Submitted: October 7, 2015
                              Filed: October 14, 2015
                                  [Unpublished]
                                  ____________

Before LOKEN, BOWMAN, and MURPHY, Circuit Judges.
                          ____________

PER CURIAM.

       James Lewis brought this pro se action against Navient Solutions, Inc.,
asserting violations of the Fair Credit Reporting Act, among other claims. He appeals
from the orders of the District Court1 granting summary judgment in favor of Navient
and denying his post-judgment motion under Rule 59(e) of the Federal Rules of Civil
Procedure.

       We have carefully reviewed the record and the parties’ arguments on appeal,
and we conclude that summary judgment was properly granted. See Anderson v.
EMC Mortg. Corp., 631 F.3d 905, 906 (8th Cir. 2011) (reviewing the grant of
summary judgment de novo). We further conclude that the denial of post-judgment
relief was not an abuse of discretion. See Innovative Home Health Care, Inc. v.
P.T.-O.T. Assocs. of the Black Hills, 141 F.3d 1284, 1286 (8th Cir. 1998) (standard
of review).

      Accordingly, we affirm.
                     ______________________________




      1
       The Honorable Brian C. Wimes, United States District Judge for the Western
District of Missouri.

                                        -2-